Citation Nr: 0312196	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  96-10 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of bilateral hearing loss, currently rated as 
50 percent disabling.

2.  Evaluation of acoustic vestibular nerve dysfunction, 
currently rated as 30 percent disabling.

3.  Evaluation of residuals of a scalp laceration.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


REMAND

The veteran's active military service extended from January 
1953 to April 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

When the case was previously before the Board, in October 
1999, service connection for tinnitus was granted, service 
connection for vertigo was denied, the issue of entitlement 
to service connection for residuals of a scalp laceration and 
cranial trauma was remanded, and the evaluation of a 
bilateral hearing loss was also remanded.  The requested 
development was completed.  

In a rating decision dated in June 2000, the RO granted 
service connection for residuals of a scalp laceration, rated 
as non-compensable, and for residuals of cranial trauma, 
diagnosed as acoustic vestibular nerve dysfunction, rated as 
30 percent disabling, and a 50 percent evaluation for the 
bilateral hearing loss.

In a rating decision dated in July 2000, the RO held that the 
veteran was unemployable as a result of service-connected 
disabilities.  The RO granted the veteran a total rating 
based on individual unemployability from April 14, 2000.

The veteran expressed his disagreement with the ratings 
assigned for residuals of a scalp laceration and for 
residuals of cranial trauma, in a statement received in 
October 2000.  A statement of the case on the evaluation of 
these disabilities was issued in June 2002.  The substantive 
appeal was received in July 2002.  

Although the RO granted a higher evaluation for the bilateral 
hearing loss and the veteran did not disagree, since the 
highest possible evaluation was not granted, the evaluation 
issue remains within the Board's jurisdiction.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  

An October 2002 rating decision denied service connection for 
left knee degenerative arthritis, claimed as secondary to a 
fall due to service-connected acoustic vestibular nerve 
dysfunction.  In December 2002, the veteran disagreed, 
asserting that the acoustic vestibular nerve dysfunction 
caused dizziness, stumbling and falling resulting in the left 
knee disorder.  A statement of the case (SOC) on this issue 
has yet to be promulgated by the RO.  The United States Court 
of Appeals for Veterans Claims has determined that where a 
claimant files a notice of disagreement and the RO has not 
issued an SOC, the issue must be Remanded to the RO for an 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

In March 2003, the Board sent the veteran a VCAA duty to 
notify letter as required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1).  The Board also sent the veteran a 
letter in March 2003 to notify him of a change in the law 
regarding his appeal for an increased evaluation for 
residuals of scalp laceration.

In a letter dated in March 2003, the veteran stated that the 
remaining issue to be resolved is as follows:  "Entitlement 
to service connection for residuals of scalp laceration and 
cranial trauma."  As noted above, the RO established service 
connection for residuals of scalp laceration and cranial 
trauma by a rating decision dated in June 2000.

Recently, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  These provisions allowed 
the Board to develop evidence and take action to correct a 
missing or defective VCAA duty to notify letter as required 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
Board no longer has authority to decide claims based on new 
evidence that it develops or obtains without obtaining a 
waiver.  Likewise, the Board can no longer attempt to cure 
VCAA deficiencies.  The result is that the RO must notify the 
veteran of the applicable provisions of VCAA, including what 
evidence is needed to support the claim, what evidence VA 
will develop, and what evidence the veteran must furnish.

Because of the court decision in Disabled American Veterans 
v. Secretary of Veterans Affairs, supra, a remand in this 
case is required.  Accordingly, this case is REMANDED for the 
following:

1.  The RO should ask the veteran to 
clarify what benefit or benefits he is 
seeking on appeal and ensure that all 
notification and development action 
required by the VCAA have been fully 
complied with and satisfied. 

2.  The RO should issue a SOC on the issue 
of entitlement to service connection for a 
knee disorder secondary to service-
connected acoustic vestibular nerve 
dysfunction.  The veteran is notified that 
he must file a timely substantive appeal 
in response to the SOC for the Board to 
have jurisdiction.  Absent a notice of 
disagreement, a statement of the case and 
a substantive appeal, the Board does not 
have jurisdiction.  See Bernard v. Brown, 
4 Vet. App. 384 (1994); Hazan v. Gober, 
10 Vet. App. 511 (1997).

Thereafter, if any benefit sought on appeal remains denied, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


